          Case 3:19-cv-00709-SDD-EWD                      Document 13   07/16/20 Page 1 of 3




                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA

BRANDON S. LAVERGNE (#424227)                                             CIVIL ACTION NO.

VERSUS                                                                    19-709-SDD-EWD

DOUGLAS McDONALD, ET AL.

                                                       ORDER

         Before the Court is a motion for preliminary injunction styled “Rule 65(a) Preliminary

Injunction Request”1 and a motion for temporary restraining order styled “FRCP Rule 65(b)

Petition for Temporary Restraining Order.”2 The Court has carefully considered the motions, and,

for the following reasons, the motions are denied.

         The Plaintiff, Brandon S. Lavergne, (“Plaintiff”) an inmate confined at the Louisiana State

Penitentiary, Angola, Louisiana, proceeding pro se, filed this civil action under 42 U.S.C. § 1983

complaining of alleged violations of his constitutional rights. Of the many complaints voiced in

Plaintiff’s complaint, those pertinent to the pending motions include the following: the monitoring

of Plaintiff’s mail;3 Plaintiff’s lack of email access;4 and Plaintiff’s dissatisfaction with the fact

that he is not allowed to attend religious services.5

         In Plaintiff’s motion for preliminary injunction6, Plaintiff seeks prompt delivery and

sending of his mail and access to emails.7 In Plaintiff’s motion for temporary restraining order, he

asks to be allowed to attend religious services. The relief sought by Plaintiff in each motion is co-




1
  R. Doc. 7.
2
  R. Doc. 8
3
  Plaintiff refers to this as “mail watch.” R. Doc. 1-1, pp. 10-11.
4
  R. Doc. 1-1, pp. 20-22.
5
  R. Doc. 1-1, pp. 18, 22.
6
  R. Doc. 7.
7
  R. Doc. 7, p. 2.
          Case 3:19-cv-00709-SDD-EWD                      Document 13           07/16/20 Page 2 of 3




extensive with the relief sought in his compliant.8 As a general rule, preliminary injunctions and

temporary restraining orders are designed to preserve the status quo prior to the court's

consideration of a case on its merits, and they are not intended as a substitute for relief on the

merits of the case.9 Otherwise, the normal procedures of litigation would be circumvented by

trying a case on the merits through a motion for injunctive relief. For this reason, the Plaintiff’s

motions will be denied, along with the Plaintiff’s failure to meet his onerous burden of proof as

discussed below.

         “A preliminary injunction is an extraordinary and drastic remedy; it is never awarded as

of right.”10 The decision whether to grant or deny a request for a preliminary injunction is within

the sound discretion of the Court.11

          At all times, the burden of persuasion remains with the Plaintiff as to each of the four

elements. Specifically, a Plaintiff must establish: (1) a substantial likelihood of prevailing on the

merits; (2) a substantial threat of irreparable injury if the injunction is not granted; (3) the

threatened injury outweighs any harm that will result to the non-movant if the injunction is granted;

and (4) the injunction will not disserve the public interest.12 If a plaintiff fails to meet his burden

regarding any of the necessary elements, the Court need not address the other elements necessary

for granting a preliminary injunction.13



8
  See R. Doc. 1-1, pp. 10-11, 18-22.
9
  See generally Federal Savings & Loan Insurance Corp. v. Dixon, 835 F.2d 554, 558 (5th Cir.1987); Shanks v. City
of Dallas, Texas, 752 F.2d 1092, 1096 (5th Cir.1985).
10
   Munaf v. Geren, 553 U.S. 674, 689-90 (2008) (internal citations and quotations omitted). See also Allied Mktg.
Grp., Inc. v. CDL Mktg., Inc., 878 F.2d 806, 809 (5th Cir. 1989) (preliminary injunctive relief “is an extraordinary
remedy and should be granted only if the movant has clearly carried the burden of persuasion with respect to all four
factors”); Mississippi Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir. 1985) (“[t]he
decision to grant a request for preliminary injunction is to be treated as the exception rather than the rule”).
11
   See Allied Mlttg. Grp., Inc., 878 F.2d at 809.
12
   See Ridgely v. Fed. Emergency Mgmt. Agency, 512 F.3d 727, 734 (5th Cir. 2008).
13
   See Roho, Inc. v. Marquis, 902 F.2d 356, 261 (5th Cir. 1990) (declining to address the remaining elements necessary
to obtain a preliminary injunction after finding that the plaintiff failed to show a substantial likelihood of success on
the merits).
            Case 3:19-cv-00709-SDD-EWD           Document 13        07/16/20 Page 3 of 3




           Plaintiff herein has failed to show the facts and law clearly favor his request for a

preliminary injunction.     Plaintiff’s Motion fails to show he has a substantial likelihood of

prevailing on the merits or that there is a substantial threat he will suffer irreparable injury if the

requested relief is not granted, much less that the law and the facts clearly favor him. Additionally,

any harm which may come to Plaintiff as a result of delay of mail, lack of email access, or inability

to attend religious services is unlikely irreparable. Further, if warranted, any harm, which may

occur, may be redressed by way of a post-judgment injunction and/or restraining order.

           Accordingly,

           IT IS HEREBY ORDERED that Plaintiff’s Motions14 are DENIED.
                                                           16th
           Signed in Baton Rouge, Louisiana on July 15, 2020.




                                           S
                                          CHIEF JUDGE SHELLY D. DICK
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




14
     R. Docs. 7 & 8.
